ACCEPTED
                                                                                          04-15-00492-CR
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    12/8/2015 10:01:54 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                          CAUSE NO. 04-15-00492-CR

GEORGE MUNOZ, JR.                         §                       FILEDCOURT
                                                       IN THE FOURTH   IN
                                                                 4th COURT OF APPEALS
                                          §                       SAN ANTONIO, TEXAS
V.                                        §                           OF10:01:54
                                                                 12/08/15  APPEALS
                                                                                 AM
                                          §                        KEITH E. HOTTLE
                                                                         Clerk
THE STATE OF TEXAS                        §               SAN ANTONIO, TEXAS

                UNOPPOSED MOTION FOR EXTENSION OF
                  TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF THE COURT OF APPEALS:

      COMES NOW GEORGE MUNOZ, JR., the Appellant in the above styled and

numbered cause, and pursuant to Rule 10 of the Rules of Appellate Procedure files

this Motion requesting that the Court extend the time for filing the Appellant’s brief

in this cause, and in support shows as follows:

                                         A.

1.    The case is on appeal from the 226th District Court, Bexar County, Texas.

2.    The style and number of the case in the trial court is State v. Munoz, Cause No.

      2015-CR-5575.

3.    The Appellant was charged with the offense of murder.

4.    Punishment was assessed at life.

5.    The present deadline for filing the Appellant’s brief is December 30, 2015.

6.    The Appellant seeks an extension of time of 90 days until March 30, 2016.


                                          1
7.    This is the Appellant’s first motion for extension of time to file the Appellant’s

      brief.

                                            B.

      This extension is not sought for the purpose of delaying this appeal, but for

the following reason:

1.    Counsel would show that counsel has an aggravated sexual assault of a child case

      scheduled for trial on December 10, 2015 in State v. Trinidad in the 379th District

      Court, Bexar County, Texas; has a murder brief due on January 4, 2016 in Ramirez

      v. State in the Fourth Court of Appeals, San Antonio, Texas; has a federal fraud trial

      scheduled for trial on January 11, 2016 in the Western District of Texas in United

      States v. Hoffman; has a death penalty brief due on January 15, 2016 in the Fifth

      Circuit in Stephens v. Ramirez; has a drug trial scheduled on January 21, 2016 in

      State v. Carter in the 399th District Court; has a brief due on January 26, 2016 in

      this Court in Villarreal v. State; has a federal fraud trial scheduled on February

      1, 2016 (estimated to last for one month) in the Western District of Texas in

      United States v. Smith; and is scheduled for trial on March 9, 2016 in State v.

      Timmins in County Court at Law No. 4, Bexar County, Texas.

2.    The Appellant needs additional time in the case at bar to review the record and

      to conduct the necessary research to adequately prepare the Appellant’s brief.




                                            2
                                         C.

      On December 8, 2015, counsel conferred with counsel for the State, Enrico

Valdez, and his office stated that he is unopposed to the granting of this motion.

      WHEREFORE, PREMISES CONSIDERED, Counsel for the Appellant prays

that the Court grant an extension of time up to and including March 30, 2016 for

filing the Appellant’s brief.

                                       Respectfully submitted,

                                       GROSS & ESPARZA, P.L.L.C.


                                       /s/ Michael C. Gross
                                       Michael C. Gross
                                       State Bar No. 08534480
                                       106 South St. Mary’s Street, Suite 260
                                       San Antonio, Texas 78205
                                       (210) 354-1919
                                       (210) 354-1920 Fax

                                       Attorney for the Appellant,
                                       GEORGE MUNOZ, JR.

                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing was emailed to
Enrico Valdez at jeanette.canales@bexar.org on the 8th day of December 2015.


                                       /s/ Michael C. Gross




                                          3